Citation Nr: 0109875	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-04 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bronchial 
asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
October 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 10 percent evaluation for bronchial asthma.  


FINDINGS OF FACT

1.  Pulmonary functions tests show that FEV1/FVC was within 
the 56-70 percent range at March 1998 and June 1999 VA 
examinations.  

2.  The medical evidence does not show FEV1 of 40 to 55 
percent predicted, FEV1/FVC of 40 to 55 percent, at least 
monthly visits to a physician for required care of 
exacerbations, or at least three per year courses of systemic 
corticosteroids.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for bronchial asthma are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.97, Diagnostic Code 6602 (2000) (effective 
October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A 30 percent rating was in effect for bronchial asthma from 
October 1945 to February 1948 and from September 1949 to 
February 1955, when it was reduced.  The current 10 percent 
evaluation has been in effect since November 1983.  A May 
1996 rating decision continued the 10 percent evaluation, and 
the veteran filed a claim for an increased rating in November 
1997.  An August 1998 rating decision continued the 10 
percent evaluation, and the veteran perfected a timely 
appeal.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  The RO obtained medical records from the 
identified health care providers.  The veteran received VA 
examinations, filed lay statements with the RO, and provided 
sworn testimony at a video hearing before the Board.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, as it is here, the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(2000).  

The rating criteria for bronchial asthma includes evaluation 
of the veteran's Forced Vital Capacity (FVC), Forced 
Expiratory Volume in 1 Second (FEV1), FEV1/FVC ratio, 
frequency of asthma attacks, and medications.  Bronchial 
asthma, with FEV1 less than 40 percent predicted, or; 
FEV1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, warrants a 
100 percent evaluation.  Bronchial asthma, with FEV1 of 40 to 
55 percent predicted, or; FEV1/FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, 
warrants a 60 percent evaluation.  Bronchial asthma, with 
FEV1 of 56 to 70 percent predicted, or; FEV1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication, 
warrants a 30 percent evaluation.  Bronchial asthma, with 
FEV1 of 71 to 80 percent predicted, or; FEV1/FVC of 71 to 80 
percent, or; intermittent inhalational or oral bronchodilator 
therapy, warrants a 10 percent evaluation.  Note: In the 
absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2000) 
(effective October 7, 1996).  

A 30 percent rating is warranted under the criteria of 
Diagnostic Code 6022.  The veteran testified in January 2000 
that he carries an inhaler, and the FEV1/FVC were within the 
56-70 percent range in March 1998 and June 1999.  Pulmonary 
functions tests at the March 1998 and June 1999 VA 
examinations measured FVC, FEV1, and FEV1/FVC as follows:  

Date
FVC
FEV1
FEV1/FVC
March 1998
85%
83%
65%
June 1999
76%
78%
67%

A rating higher than 30 percent is not warranted because the 
medical evidence does not show FEV1 of 40 to 55 percent 
predicted, FEV1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
at least three per year courses of systemic corticosteroids.  
Although the June 1999 VA examiner noted a history of mild to 
moderately severe bronchial asthma, the March 1998 VA 
examiner stated that the veteran's current bronchial asthma 
was mild.  Nor does the veteran visit his doctor every month 
for care of exacerbations or take at least three courses of 
systemic corticosteroids in a year.  At the March 1998 and 
June 1999 VA examinations, the veteran reported that he took 
no medications, and he denied receiving any real asthma 
treatment in years.  

A rating no higher than 30 percent is warranted under the 
criteria of Diagnostic Code 6022.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  

Extraschedular considerations do not apply in this case 
because exceptional circumstances have not been claimed or 
demonstrated.  The evidence does not reveal that the 
veteran's service-connected bronchial asthma markedly 
interferes with employment or requires frequent periods of 
hospitalization.  Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The veteran worked as a 
postal clerk and landscape maintenance technician for two 
government entities after service.  Although his January 2000 
testimony asserts that shortness of breath makes a 45-minute 
mowing job take 3-4 hours, he has not recently sought asthma 
treatment or taken asthma medications, other than inhalers.  
The March 1998 VA examiner noted that the veteran's last 
hospitalization took place over 14 years ago for treatment of 
a nonservice-connected disability.  Extraschedular 
consideration is not warranted.  


ORDER

Entitlement to a 30 percent evaluation for bronchial asthma 
is granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

